DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 9-10 and 17-24 directed to inventions non-elected without traverse.  Accordingly, claims 9-10 and 17-24 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Lichauco on 5/16/22.

The application has been amended as follows: 
Claim 1 has been rewritten as follows:
	Claim 1. (Currently Amended) Ventilation device for ventilating a patient, comprising:
at least a fluid supply unit configured for supplying a fluid into at least one airway of a patient;
a fluid discharge unit that is configured for discharging fluid from the at least one airway; 
a control device which, during a ventilation process for the at least one airway, during at least a one-time supply of the fluid into the at least one airway and at least a one-time discharge of the fluid from the at least one airway by operating the ventilation device, is configured to set a profile of a pressure P in the airway and profile of a volume V of the fluid supplied to the airway and discharged from the airway according to V=fzp(P) and V =fAP(P), or according to P=fzv(V) and P=fav(V), wherein the ventilation process takes place within a pressure interval and within a volume interval;
wherein the ventilation process is configured to be set by the control device such that
a) over at least 60% of the pressure interval, a ratio of
-an absolute value of a measure of a change in a first volume that is present at a pressure P0 while supplying the fluid, i.e. dfAF/d(P)(P0) and
-an absolute value of a measure of the change in a second volume that is present at the same pressure P0 while discharging the fluid, i.e., dfZP/d(P)(P0)
or
b) over at least 60% of the volume interval, a ratio of 
-an absolute value of a measure of the change in a first pressure that is present at a volume V0 while supplying the fluid, i.e., dfAV/d(V)(V0) and
-an absolute value of a measure of the change in a second pressure that is present at the same volume V0 while discharging the fluid, i.e. dfZV/d(V)(V0),
has a value of at least 0.5 and at most 2.0.

Amend claim 2 as follows:
Change “a profile of the pressure” in line 2 of the claim to –the profile of the pressure—
Change “a profile of a volume” in line 3 of the claim to –the profile of the volume—
Change “settable in such a way that” to –configured to be set by the control device such that— in line 6 of the claim
Amend claim 3 as follows:
Change “settable in such a way that” to –configured to be set by the control device such that— in line 2 of the claim
Amend claim 4 as follows:
“settable in such a way that” to –configured to be set by the control device such that— in line 2 of the claim
Amend claim 5 as follows: 
Change “settable in such a way that” to –configured to be set by the control device such that— in line 2 of the claim
Amend claim 6 as follows:
Change “is settable” to – is configured to be set—in line 3
Change “is settable” to –is configured to be set—in line 9 of the claim
Amend claim 7 as follows:
Change “is suitable” to –is configured to— in line 2 of the claim
Change “for determining” to –determine— in line 3 and in line 4 of the claim
Change “for determining” to –determine—in line 6 and line 7 of the claim

Change claim 8 as follows:
Change “is suitable for carrying out” to –is configured to carry out—
Change “controllable” to –configured to be controlled—in line 6 of the claim

Amend claim 11 as follows:
11. (Currently Amended) Method for operating a ventilation device provided for ventilating a patient, the ventilation device comprising:
at least a fluid supply unit configured to supply a fluid into at least one airway;
a fluid discharge unit configured to discharge the fluid from the at least one airway; and 
a control device, wherein the method comprises at least the following steps:
a) carry out a ventilation process, including delivering at least a one-time supply of a fluid into the at least one airway and discharging at least a one-time discharge of the fluid from the airway by operating the ventilation device;
wherein the ventilation process takes place within a pressure interval and within a volume interval;
b) determining or setting a profile of at least one volume-pressure curve in a volume-pressure diagram by the control device during the ventilation process;
wherein the curve has a first curve section V = fZP(P) or P=fZV(V), and a second curve section, V = fAP(P) or P = fAV(V), wherein the first curve section represents the profile of the supplied volume V and of the pressure P while supplying the fluid into the at least on airway, and the second curve section represents the profile of the discharged volume V and of the pressure P while discharging the fluid from the at least one airway wherein by use of the control device the ventilation process is configured to
1) over at least 60% of the pressure interval, a ratio of an absolute value of a first slope of the first curve section at a pressure P0, i.e. dfZP/d(P)(P0), and an absolute value of a second slope of the second curve section, at the pressure P0 has a value of at least 0.5 and at more 2.0, or
2) over at least 60% of the volume interval, a ratio of an absolute value of a first slope of the first curve section at a volume V0, i.e. dfAV/d(V)(V0), and an absolute value of a second slope of the second curve section, i.e., dfAV/d(V)(V0), at volume V0 has a value of at least 0.5 and at most 2.0.

Amend claim 12 as follows:
Delete (6) in line 2
Change “a profile of a volume-pressure curve in a volume pressure diagram” to –the profile of the volume-pressure curve in the volume pressure diagram—
Change “set in such a way” to –configured such that—
Amend claim 13 as follows:
Change “is settable is such a way” to –is configured such that—in line 2 of the claim

Claims 9-10 and 17-24 are canceled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims in the application have been allowed because the prior art does not disclose or render obvious a ventilation device or a method for operating a ventilation device wherein the profile of a pressure and profile of a volume supplied to the airway and discharged from the airway is configured to be set a) over at least 60% of the pressure interval, a ratio of
-an absolute value of a measure of a change in a first volume that is present at a pressure P0 while supplying the fluid, i.e. dfAF/d(P)(P0) and
-an absolute value of a measure of the change in a second volume that is present at the same pressure P0 while discharging the fluid, i.e., dfZP/d(P)(P0)
or
b) over at least 60% of the volume interval, a ratio of 
-an absolute value of a measure of the change in a first pressure that is present at a volume V0 while supplying the fluid, i.e., dfAV/d(V)(V0) and
-an absolute value of a measure of the change in a second pressure that is present at the same volume V0 while discharging the fluid, i.e. dfZV/d(V)(V0),
has a value of at least 0.5 and at most 2.0.
The closest prior art is Nord, US Pat. No. 5,915,381. Nord teaches a breathing control apparatus and method for controlling the apparatus (Fig. 1, Abstract). Nord teaches measuring a pressure-volume curve and maintaining ventilation in area 36B of Fig. 2. However, Nord does not teach or suggest wherein an absolute value of a measure of a change in a first volume at pressure P0 while supply the fluid and an absolute value of a measure of the change in a second volume that is present at the same pressure P0 while discharging the fluid, or an absolute value of a measure of the change in a first pressure that is present at a volume V0 while supplying the fluid, and an absolute value of a measure of the change in a second pressure that is present at the same volume V0 while discharging the fluid has a value of at least 0.5 and at most 2.0. 
Thus, as the prior art does not disclose all of the structural and functional limitations of the claim, the application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785